Citation Nr: 1118346	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  98-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim for service connection for strabismus, diplopia, and amblyopia.

2.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from March 1969 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in November 1998.  A transcript of the hearing has been associated with the claim file.

In March 1999, the Board denied the appellant's claim.  He appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in April 2001 the Court vacated the Board's decision and remanded the claim for readjudication.

In June 2003, a second Travel Board hearing was held.  A transcript of the hearing has been associated with the claim file.

In April 2006, the Board denied the appellant's claim.  In October 2006, the Court vacated the Board's decision and remanded the case for readjudication.  In March 2007, the Board remanded the case.

In May 2008, the Board denied the appellant's claim.  In March 2010, the Court vacated the Board's decision and remanded the case for readjudication.  

The issue of entitlement to service connection for cataracts is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Service connection for strabismus, diplopia and bilateral amblyopia was denied in a rating decision of September 1978.  The appellant was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's denial of 1978 is cumulative.

CONCLUSIONS OF LAW

1.  The September 1978 RO's rating decision, which denied service connection for bilateral strabismus, diplopia and amblyopia, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the September RO's rating decision, which denied service connection for bilateral strabismus, diplopia and amblyopia, is not new and material and the claim is not reopened. 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal Circuit Court held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim. Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Board finds that the VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the application to reopen his claim for service connection for a vision disability to include strabismus, diplopia and amblyopia.  In a VCAA letter of April 2007 the appellant was provided adequate notice as to the evidence needed to substantiate his claim.  He was informed of the evidence necessary to establish entitlement, what evidence was to be provided by the appellant and what evidence the VA would attempt to obtain on his behalf; it also in essence told him to provide relevant information which would include that in his possession.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The appellant was also notified of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying benefit sought, and the reason for the prior denial in accordance with Kent, supra.  .  

The Board notes that the VCAA notice did not predate the rating decision.  However, the notice was provided as a result of a Court remand which found the first notice to be defective.  Since the notice was provided as a result of a Court remand, there can be no prejudice to the appellant as any prejudice which may have existed was cured by the remand.  Furthermore, the Board notes that the appellant was afforded the opportunity to submit additional evidence an opportunity of which he availed himself, and a Supplemental Statement of the Case was issued after the evidence was submitted.  Therefore, the appellant was afforded due process.

With regard to the requirement of notice with respect to the degree of disability and the effective date of the award as required by Dingess, supra, notice was not provided until the letter of April 2007.  However, the Board finds that the appellant's claim is being denied, therefore there can be no possibility of prejudice to the appellant even if the appellant was not informed of the same in a timely manner.

VA has a duty to assist the appellant in the development of the claim. However, under VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, VCAA provides that VA shall make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Because the claim of service connection for bilateral stribismus, diplopia and amblyopia is not reopened, the duty to assist does not apply to this claim.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current appeal service medical records, VA outpatient treatment records and Social Security Administration records have been obtained.  The appellant was afforded two Board hearings.  Also of record and considered in connection with the appeal are various statements submitted by the appellant.  The Board also finds that no additional RO action to further develop the record is warranted.  Moreover, the Board notes that the appellant was afforded a hearing before a Veterans Law Judge in June 2003.  At the start of the hearing, the VLJ clarified the issue on appeal and explained the procedures to be followed during and after the hearing in deciding the appellant's claim.  During the hearing, there was discussion regarding additional evidence including a suggestion from the VLJ to submit additional evidence.  Moreover, the VLJ specifically described what type of evidence was needed to reopen the claim and what would be considered new evidence.  The actions of the Board comply with 38 C.F.R. § 3.103.  Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The appellant seeks to reopen his claim for service connection for strabismus, diplopia, and bilateral amblyopia.

The RO denied service connection for a vision disability to include strabismus with diplopia and amblyopia, in September 1978.  The basis for the denial was that the appellant's congenital or developmental visual problems preexisted service and there was no evidence that they had been aggravated beyond the natural progression during his military service.  The appellant did not appeal after he was notified in October 1978.  In September 1980, the RO addressed the appellant's claim and denied it on the basis that the evidence did not show his disability had been aggravated by service.  At the time the evidence included private treatment records dated in 1980 reflecting findings of visual problems.  The appellant did not appeal.  

In April 1992, the RO denied reopening the claim finding that the appellant had not submitted new and material evidence and informed the appellant that same month.  The evidence included lay statements and statements submitted by the appellant.  The appellant did not appeal.  In March 1996, the RO found that no new and material evidence had been received to reopen the appellant's claim for service connection for a vision disorder.  The appellant was informed of the decision and he did not appeal.  Therefore, the determination became final.  38 U.S.C.A. §§ 7105.

In a Memorandum opinion of March 2010, the Court stated that the last prior final denial of the claim was the September 1978 rating decision which initially denied service connection and not the March 1996 as that decision did not reach the merits of the claim.  (Vet. App. March 31, 2010).  The Board is bound by the Memorandum decision.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim].  Therefore, the Board will conduct its analysis on the basis that the last prior final denial in this case was the September 1978 rating decision.  

At the time of the September 1978 RO's denial the evidence included service treatment records which showed that at induction in March 1969, the appellant had esotropia of the right eye and amblyopia of both eyes.  In May 1969, he was diagnosed with constant diplopia; due to congenital esotropia, amblyopia.  A Medical Board recommended that the appellant be separated from service in May 1969 due to his condition.  The Medical Board determined that there was strabismus with diplopia and bilateral amblyopia.  The Board found the appellant had a long history of vision problems to include uncorrectable vision in the right eye.  He experienced difficulty seeing distant targets while on the firing range, and failed to complete the requirements for BTC and was to be re-cycled, following an evaluation by the Ophthalmologist.  He was found to be physically disqualified for induction and qualified for retention.  It was noted that further duty may aggravate this condition.  The evidence also included the appellant's claim that he had impaired vision in both eyes that was aggravated by military duty.  

The evidence received since the September 1978 denial includes: private records dated in April 1969, and August 1980, showing evaluations of the appellant's eyes including visual acuity; a copy of a letter dated in 1969 from the appellant to his wife wherein he states that he is not qualified for military service due to his eyesight; a lay statement received in March 1992, from friends and co-workers of the appellant attesting to the appellant having bad eyesight; a copy of a June 1998 letter from the appellant to his Senator wherein he stated that his eyesight had worsened in service due to exposure to debris, chemicals and eye strain; hearing testimony before a hearing officer at the RO in July 1998; hearings before the Board in November 1998, and in June 2003; VA outpatient treatment records dated from 1998 through 2003 documenting continued evaluation of the appellant's vision disabilities and current visual acuity findings; medical records from the Social Security Administration (SSA) with decisions dated in June 1999 and May 2002; and medical articles concerning vision problems.

The RO's September 1978 rating decision is final based upon the evidence then of record.  A finally denied claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Generally, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, here, the law of the case controls.

Applicable regulation states that new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration which is neither cumulative nor redundant and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The Board notes that the legal standard of what constitutes "new and material" evidence was amended on August 29, 2001.  This amendment is inapplicable in the instant case as the amendment applies prospectively to claims filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has made a careful review of the evidence of record.  The submitted SSA records, VA outpatient treatment records, testimony provided, statements and medical article are not new and material.  Rather, the evidence is cumulative.  Recent treatment records and Social Security records tend to establish the current state of the appellant's health.  However, the fact that the appellant had eye disability had been previously established.  Such evidence is cumulative.  

In regard to the appellant's assertions that his visual disability was incurred in or aggravated by service, such is repetitive of his initial claim and is cumulative.  The Board acknowledges that in the copy of a June 1998 letter from the appellant to his Senator he stated that his eyesight had worsened in service due to exposure to debris, chemicals and eye strain.  Similarly, at the June 2003 hearing, the appellant testified that his vision was aggravated by service through exposure to tear gas, gunpowder, sand and coal dust.  While the letter and testimony provide details of what the appellant argues aggravated his visual disability, this theory does not constitute new and material evidence.  Rather, they are cumulative of his initial argument that his visual disability was aggravated by service, an assertion he made at the time of the original claim.  At the time of the September 1978 denial, the appellant had argued that his visual disability was aggravated by service, the June 1998 letter and June 2003 testimony do not change that argument but simply expand on it.  However, the essence of his argument remained the same.  Therefore, the June 1998 letter and the June 2003 testimony are cumulative of the appellant's previous lay opinion and are not new and material evidence.  

We further note that the appellant has not established that he is competent to establish the cause or natural progress of the strabismus, diplopia or amblyopia.  Although he now elaborates as to his exposure and his theory of entitlement, he has submitted no competent evidence that he has residuals of such claimed exposure.  See generally, Hillyard v. Shinseki, No. 08-1733 (U.S. Vet. App. Mar. 29, 2011).  If he is not competent in the first instance, it necessarily follows that such lay evidence cannot constitute new and material evidence.  In reaching this determination we do not find that a layman is not competent in all circumstances.  Rather, this particular Veteran had not established his competence regarding a medically complex issue.  

In regard to the lay statements, these tend to confirm that the appellant has difficulty seeing and are thus, cumulative.  The fact that the appellant had vision difficulty has not been in dispute.  Thus, as the additional evidence is cumulative of the evidence of record at the time of the September 1978 rating decision, it is not new and material. 

In regard to the medical articles submitted by the appellant, the Board notes that the same do not constitute new evidence as they simply discuss general eye problems and do not address the appellant's particular case.  Indeed, the articles discussed how to treat foreign bodies in the eye; general ophthalmology; the definitions of strabismus and amblyopia; toxic amblyopia caused by alcohol ingestion; and an explanation of toxic amblyopia caused by several chemicals.  None of these articles specifically discuss the appellant's case and none of the articles provide a nexus to service.  Specifically, they do not show that the appellant's amblyopia, strabismus or diplopia were incurred in or aggravated by service.  Accordingly, they are not new and material evidence.  

Accordingly, the application to reopen the claim of service connection for strabismus, diplopia and amblyopia is denied. 38 C.F.R. § 3.156(a).

In reaching this determination, the Board again notes that the revised provisions of 38 C.F.R. § 3.156 are not applicable in this case.  Similarly, the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), is not applicable as that case addresses the new 38 C.F.R. § 3.156.  However, Shade does provide some guidance in regard to the old 38 C.F.R. § 3.156 as well as 38 U.S.C.A. § 5108.  Here, when we compare the added evidence with the prior evidence, it must be concluded that new and material evidence has not been submitted.  Even if we accept that there is a low bar for reopening under the prior regulation, the evidence in this case does not cross that threshold.  As in Evans (discussing testimony), the evidence is cumulative of evidence that the Board considered in its previous denial of appellant's claims, and therefore, is not new.  Evans v. Derwinski, 3 Vet.App. 193, 195 (1992).  


ORDER

The application to reopen the claim for service connection for strabismus, diplopia, and amblyopia, is denied.


REMAND

In May 2008, the Board remanded the issue of service connection for cataracts for adjudication.  In a rating decision of June 2008, the RO denied service connection for cataracts.  In July 2008, the appellant disagreed with the decision.  A Statement of the Case was issued in November 2009 and the appellant submitted a notice of appeal in lieu of a VA Form 9 in December 2009.  

The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The VCAA also requires that an examination be provided where VA determines it is necessary to decide the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  In this vein, the Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), that in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In the present case, the Board finds that a VA examination is needed prior to deciding the appellant's claim.  Post service records show the appellant has been diagnosed with cataracts.  The appellant has not been afforded a VA examination.  Considering the low threshold in McLendon, supra, the Board finds that a VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a VA examination to determine the nature and etiology of any currently found bilateral cataracts.  The examiner should confirm the diagnosis of cataracts and should specifically comment as to whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that any cataracts currently found are related to service, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  The claim folder should be made available to the examiner.  It is requested that reasoning be afforded in support of any opinion provided.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


